LaROSE, Judge.
Phillip John Wilson appeals his conviction and sentence for possession of Al-prazolam. We affirm the judgment and sentence, with one exception. We strike the $1000 fine imposed under section 775.083(l)(c), Florida Statutes (2003), and remand for correction of the written order assessing fines and costs.
The trial court orally pronounced a fine of $100 under section 775.083(l)(c). The trial court also pronounced other fines and costs not at issue on appeal and stated: “The total [is] $951.” The written order reflects a fine of $1000 and a total of $1951 in fines and costs.
The written order must comport with the trial court’s oral pronouncement. See Mills v. State, 765 So.2d 153, 154 (Fla. 2d DCA 2000). The error was properly preserved by a motion filed under Florida Rule of Criminal Procedure 3.800(b)(2), which was denied. Accordingly, we remand this cause to the trial court with directions to conform the written order assessing fines and costs to the oral pronouncement.
Affirmed in part, reversed in part, and remanded.
SALCINES and DAVIS, JJ., Concur.